Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Amendment, filed on 01/13/2022, has been entered.

Claims 2, 11 and 15 are canceled.
Claims 1, 3-10, 12-14 and 16-21 are pending.
.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 

Examiner’s Note




Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 3-10, 12-14 and 16-21 rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (“Murai”) [U.S Patent Application Pub. 2007/0274400 A1] in view of Ma et al. (“Ma”) [U.S Patent Application Pub. 2020/0162789 A1] further in view of Kraft et al. (“Kraft”) [US 2007/0039025 A1]

Regarding claim 1, Murai meets the claim limitations as follows: 
A mobile communication terminal (i.e. a server apparatus 21) [Fig. 1; para. 0041-0046] capable of video telephone [Fig. 6: a video phone application program; para. 0064] calling with an opposite user terminal (i.e. a client apparatus 31) [Fig. 1], the mobile communication terminal comprising: 

a memory [Fig. 2: ‘Application program’; para. 0062: ‘the server apparatus includes VRAM’]; and at least one processor [Fig. 2; para. 0053L ‘The server apparatus 21 … is a computer’], wherein the memory stores instructions executable by the at least one processor, and the at least one processor [Fig. 2; para. 0053: ‘The server apparatus 21 … is a computer’] is configured to:

[para. 0046, 0067: ‘a client capability information acquirer 23’], from the opposite user terminal [para. 0081-0082: ‘the client apparatus 31 notifies the client capability information acquirer 23’], artificial intelligence (Al) upscaling support information (i.e. ‘capability information of the client apparatus 31’) [Fig. 7; para. 0082-0083, 0087-0091: ‘whether the client apparatus 31 can upscale’] of the opposite user terminal that is a target of a video telephone call, the mobile communication terminal (i.e. ‘21’ and ‘11’) [para. 0064: ‘apparatus 31 … using a video phone application program’; ‘video phone 11’] and the opposite user terminal user terminals (i.e. ‘portable mobile type’) [para. 0043] at opposing ends of the video telephone call;

determine whether to perform Al downscaling on an original image [Fig. 7; para. 0082-0083, 0087-0091: ‘whether the client apparatus 31 can upscale and downscale’], based on the Al upscaling support information;

based on determining to perform the Al downscaling on the original image [Fig. 7; para. 0087-0091], obtain a first image by Al downscaling the original image using a downscaling deep neural network (DNN);

generate image data by performing first encoding on the first image [Fig. 7; para. 0042, 0045]; and 
transmit the image data and Al data including information related to the Al downscaling [Fig. 1, 7: transfer video stream to client S16],

wherein, based on the Al upscaling support information indicating that the opposite user terminal supports (i.e. the client apparatus 31) Al upscaling [Fig. 7: S13; para. 0087: ‘whether the client apparatus 31 can upscale’], the at least one processor is configured to determine to perform the Al downscaling [para. 0089 ‘the server apparatus 21 is requested to conduct … downscale display of a video image’] on the original image.
Murai does not disclose explicitly the following claim limitations (emphasis added):
the mobile communication terminal and the opposite user terminal user terminals at opposing ends of the video telephone call;

obtain, from the opposite user terminal, artificial intelligence (AI) upscaling support information of the opposite user terminal that is a target of a video telephone call; 
determine whether to perform AI downscaling on an original image, based on the Al upscaling support information; 
based on determining to perform the AI downscaling on the original image, obtain a first image by AI downscaling the original image using a downscaling deep neural network (DNN); 
generate image data by performing first encoding on the first image; and 
AI data including information related to the Al downscaling,

wherein, based on the Al upscaling support information indicating that the opposite user terminal supports Al upscaling, the at least one processor is configured to determine to perform the Al downscaling on the original image.
However in the same field of endeavor Ma discloses the deficient claim as follows: 
obtain, from the opposite user terminal, artificial intelligence (AI) [Fig. 1, 5; Abstract; para. 0023: ‘upscaling the low resolution video using a deep learning based high resolution scaling model’] upscaling support information of the opposite user terminal that is a target of a video telephone call;

determine whether to perform AI downscaling [Fig. 1, 5; Abstract; para. 0023: ‘a high resolution video input is optionally downscaled’] on an original image, based on the Al upscaling support information;

based on determining to perform the Al downscaling on the original image, obtain a first image by AI downscaling the original image using a downscaling deep neural network (DNN) [Abstract; para. 0006, 0012: ‘deep learning’]; 
generate image data by performing first encoding on the first image; and

transmit the image data (i.e. ‘Low-resolution compressed video data Push’ to User Client) [Fig. 6; para. 0030-0031] and AI data including information (i.e. ‘Learned Scaling Model Push’ to User Client) [Fig. 6; para. 0030-0031] related to the Al downscaling.

wherein, based on the Al upscaling support information indicating that the opposite user terminal supports Al upscaling [Fig. 1, 5; Abstract; para. 0023: ‘upscaling the low resolution video using a deep learning based high resolution scaling model’; para. 0029-0032], the at least one processor is configured to determine to perform the Al downscaling [Fig. 1, 5; Abstract; para. 0023: ‘upscaling the low resolution video using a deep learning based high resolution scaling model’; Fig. 2, 6; para. 0007, 0025, 0029-0032: describe using a deep neural network for downscaling/upscaling] on the original image.
Murai and Ma are combinable because they are from the same field of scaling video.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Murai and Ma as motivation to include deep learning to improve the video resolution at reduced transmission bitrates [para. 0005-0006].
Neither Murai nor Ma discloses the deficient claim as follows:
the mobile communication terminal and the opposite user terminal user terminals at opposing ends of the video telephone call;
However in the same field of endeavor Kraft discloses the deficient claim as follows: 
the mobile communication terminal and the opposite user terminal user terminals at opposing ends of the video telephone call [Fig. 4, 7];

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Murai, Ma and Kraft for scaling video on mobile phones.


Regarding claim 3, Murai meets the claim limitations as follows: 
The mobile communication terminal of claim 1, wherein, based on the AI upscaling support information indicating that the opposite user terminal does not support AI upscaling [Fig. 7: S13: NO; para. 0087: ‘whether the client apparatus 31 can upscale’], the at least one processor is configured to determine to not perform the AI downscaling on the original image [para. 0089 ‘the server apparatus 21 is requested to conduct upscale display of a video image’; Fig. 7: S14: Decode video stream received, generate screen image and transmit generated screen image to client] and to perform first encoding (i.e. generate screen image) [Fig. 7: S14] on the original image to generate and transmit the image data [Fig. 7: S14; Abstract; para. , 0042, 0045, 0078: claim 1].


Regarding claim 4, Murai meets the claim limitations as follows: 
The mobile communication terminal of claim 1, wherein: the AI upscaling support information is AI data associated with AI downscaling of a video call [Fig. 7: S13; para. 0087-0089: ‘whether the client apparatus 31 can upscale and downscale’]; and based on the AI data associated with the AI downscaling of the video call image [para. 0087-0089 ‘the server apparatus 21 is requested to conduct upscale display of a video image’; Fig. 7: S14: Decode video stream received, generate screen image and transmit generated screen image to client] by the opposite user terminal being obtained, the at least one processor is configured to determine [Fig. 7: S13; para. 0087-0089: ‘whether the client apparatus 31 can upscale and downscale’]  that the opposite user terminal supports AI upscaling.
Murai does not disclose explicitly the following claim limitations (emphasis added):
wherein: the AI upscaling support information is AI data associated with AI downscaling of a video call image by the opposite user terminal; and based on the AI data associated with the AI downscaling of the video call image by the opposite user terminal being obtained, the at least one processor is configured to determine that the opposite user terminal supports AI upscaling.
However in the same field of endeavor Ma discloses the deficient claim as follows: 
wherein: the AI upscaling support information [Fig. 1, 5; Abstract; para. 0023: ‘upscaling the low resolution video using a deep learning based high resolution scaling model’] is AI data associated with AI downscaling [Fig. 5 shows AI data associated with AI low-resolution after downscaling 501] of a video call image by the opposite user terminal; and based on the AI data associated with the AI downscaling of the video call image by the opposite user terminal being obtained, 
Murai and Ma are combinable because they are from the same field of scaling video.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Murai and Ma as motivation to include deep learning to improve the video resolution at reduced transmission bitrates [para. 0005-0006].


Regarding claim 5, Murai meets the claim limitations as follows: 
The mobile communication terminal of claim 1, wherein the AI upscaling support information is flag information [para. 0011, 0067, 0087: ‘whether the client apparatus 31 can upscale’] included in AI data associated with AI downscaling of a video call image by the opposite user terminal.


Regarding claim 6, Murai meets the claim limitations as follows: 
The mobile communication terminal of claim 1, wherein the AI upscaling support information is received through a real-time transport control protocol (i.e. ‘Transmission Control Protocol’) [para. 0084].

Regarding claim 7, Murai meets the claim limitations set forth in claim 1.
Murai does not disclose explicitly the following claim limitations:

However in the same field of endeavor Ma discloses the deficient claim as follows: 
wherein DNN setting information (i.e. ‘the model M(R0, r0)) [para. 0029-0032: ‘the compressed video downscaled at downscaling factor r0 and encoded at bitrate R1 will be upscaled using its default model M(R1, r0) at the client’ jointly] of the downscaling DNN is obtained by jointly training the downscaling DNN with an upscaling DNN for AI-upscaling a second image obtained by decoding the image data [Fig. 6; para. 0029-0032: push the downscaling encoding model to user client for upscaling decoding].
Murai and Ma are combinable because they are from the same field of scaling video.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Murai and Ma as motivation to include deep learning to improve the video resolution at reduced transmission bitrates [para. 0005-0006].


Regarding claim 8, Murai meets the claim limitations as follows:
A mobile communication terminal (i.e. a client apparatus ‘31’)  [Fig. 1] capable of video telephone [Fig. 6: a video phone application program; para. 0064] calling with an opposite user terminal (i.e. a server apparatus ‘21’) [Fig. 1; para. 0041], the mobile communication terminal comprising: a memory [Fig. 1; para. 0063: ‘frame buffer’]; and at least one processor, wherein the memory stores instructions executable by the at least one processor, and the at least one processor is configured to: 

transmit, to the opposite user terminal (i.e. ‘21’) [para. 0081-0082: ‘the client apparatus 31 notifies the client capability information acquirer 23’], artificial intelligence (Al) upscaling support information of the mobile communication terminal (i.e. ‘capability information of the client apparatus 31’) [Fig. 7; para. 0082-0083, 0087-0091: ‘whether the client apparatus 31 can upscale’]; 

obtain image data [para. 0043: ’31 receives screen image data from 21’] generated as a result of performing first encoding on a first image [Fig. 7 shows (S16) the server apparatus ‘21’ transmits video to client ‘31’; para. 0042-0043, 0045] Al downscaled by the opposite user terminal (i.e. ‘from 21’) [para. 0043] based on the transmitted Al upscaling support information;

obtain a second image [para. 0043, 0045: ’31 …, decodes the received image’] corresponding to the first image by performing first decoding on the image data; and 
obtain an AI-upscaled reconstructed image [para. 0089: ‘the server apparatus 21 is requested to conduct upscale display’] from the second image through an upscaling deep neural network (DNN).

wherein the AI upscaling support information indicates that the mobile communication terminal supports AI upscaling (i.e. ‘capability information of the client apparatus 31’) [Fig. 7; para. 0082-0083, 0087-0091: ‘whether the client apparatus 31 can upscale’].

Murai does not disclose explicitly the following claim limitations (emphasis added):
the mobile communication terminal comprising: a memory; and at least one processor, wherein the memory stores instructions executable by the at least one processor, and the at least one processor is configured to:
…; and 
obtain an AI-upscaled reconstructed image from the second image through an upscaling deep neural network (DNN).
wherein the AI upscaling support information indicates that the mobile communication terminal supports AI upscaling.
However in the same field of endeavor Ma discloses the deficient claim as follows: 
the mobile communication terminal [Fig. 7: Electronic Device 700] comprising: a memory [Fig. 7: memory 710]; and at least one processor [Fig. 7: memory 720], wherein the memory stores instructions executable by the at least one processor, and the at least one processor is configured to:
…; and 
obtain an AI-upscaled reconstructed image [para. 0089: ‘the server apparatus 21 is requested to conduct upscale display’] from the second image through an [Fig. 1, 5, 6; Abstract; para. 0006, 0012: ‘deep learning’].
wherein the AI upscaling support information (i.e. ‘the model M(R0, r0)) [Fig. 5; para. 0029-0032: ‘the compressed video downscaled at downscaling factor r0 and encoded at bitrate R1 will be upscaled using its default model M(R1, r0) at the client’ jointly] indicates that the mobile communication terminal supports AI [Fig. 2, 6; para. 0007, 0025, 0029-0032: describe using a deep neural network for downscaling/upscaling].
Murai and Ma are combinable because they are from the same field of scaling video.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Murai and Ma as motivation to include deep learning to improve the video resolution at reduced transmission bitrates [para. 0005-0006].


Regarding claim 9, Murai meets the claim limitations set forth in claim 8.
Murai does not disclose explicitly the following claim limitations:
The mobile communication terminal of claim 8, wherein: the at least one processor is configured to: obtain AI data related to AI downscaling from an original image to the first image, and obtain, from a plurality of pieces of DNN setting information, DNN setting information for AI upscaling the second image, based on the AI data; and the upscaling DNN operates according to the obtained DNN setting information.

wherein: the at least one processor is configured to: obtain AI data related to AI downscaling (e.g. (R0, r0)) from an original image to the first image, and obtain, from a plurality of pieces of DNN setting information (i.e. ‘the model M(R0, r0)) [Fig. 5; para. 0029-0032: ‘the compressed video downscaled at downscaling factor r0 and encoded at bitrate R1 will be upscaled using its default model M(R1, r0) at the client’ jointly], DNN setting information for AI upscaling the second image, based on the AI data; and the upscaling DNN operates according to the obtained DNN setting information [Fig. 6; para. 0029-0032: push the downscaling encoding model to user client for upscaling decoding].
Murai and Ma are combinable because they are from the same field of scaling video.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Murai and Ma as motivation to include deep learning to improve the video resolution at reduced transmission bitrates [para. 0005-0006].


Regarding claim 10, Murai meets the claim limitations set forth in claim 9.
Murai does not disclose explicitly the following claim limitations:
The mobile communication terminal of claim 9, wherein the plurality of pieces of DNN setting information are obtained through joint training of the upscaling DNN and a downscaling DNN for use in the AI downscaling of the original image.

wherein the plurality of pieces of DNN setting information (i.e. ‘the model M(R0, r0)) [Fig. 5; para. 0029-0032: ‘the compressed video downscaled at downscaling factor r0 and encoded at bitrate R1 will be upscaled using its default model M(R1, r0) at the client’ jointly] are obtained through joint training of the upscaling DNN and a downscaling DNN for use in the AI downscaling of the original image [Fig. 6; para. 0029-0032: push the downscaling encoding model to a decoder for upscaling decoding].
Murai and Ma are combinable because they are from the same field of scaling video.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Murai and Ma as motivation to include deep learning to improve the video resolution at reduced transmission bitrates [para. 0005-0006].


Regarding claim 12, Murai meets the claim limitations as follows:
The mobile communication terminal of claim 8, wherein based on the AI upscaling support information indicating that the mobile communication terminal does not support AI upscaling [Fig. 6; Abstract; para. 0011, 0016, 0067 ‘determines whether a client apparatus can decode a video stream transmitted’], the at least one processor is configured to: obtain image data by performing first encoding on an original image that does not undergo AI downscaling [Fig. 7: S23: NO]; and obtain a reconstructed image corresponding to the original image [Fig. 7: S24: ‘Decode video stream received’].


Regarding claim 13, Murai meets the claim limitations as follows: 
The mobile communication terminal of claim 8, wherein the AI upscaling support information [Fig. 7: S13; para. 0087-0089: ‘whether the client apparatus 31 can upscale and downscale’] is AI data associated with AI downscaling of a video call image by the mobile communication terminal [para. 0087-0089 ‘the server apparatus 21 is requested to conduct upscale display of a video image’; Fig. 7: S14: Decode video stream received, generate screen image and transmit generated screen image to client].
Murai does not disclose explicitly the following claim limitations (emphasis added):
wherein the AI upscaling support information is AI data associated with AI downscaling of a video call image by the mobile communication terminal.
However in the same field of endeavor Ma discloses the deficient claim as follows: 
wherein the AI upscaling support information [Fig. 1, 5; Abstract; para. 0023: ‘upscaling the low resolution video using a deep learning based high resolution scaling model’]  is AI data associated with AI downscaling [Fig. 5 shows AI data associated with AI low-resolution after downscaling 501] of a video call image by the mobile communication terminal.
Murai and Ma are combinable because they are from the same field of scaling video.



Regarding claim 14, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.

Regarding claim 16, all claim limitations are set forth as claim 3 in the method form and rejected as per discussion for claim 3.

Regarding claim 17, all claim limitations are set forth as claim 4 in the method form and rejected as per discussion for claim 4.

Regarding claim 18, all claim limitations are set forth as claim 5 in the method form and rejected as per discussion for claim 5.

Regarding claim 19, all claim limitations are set forth as claim 6 in the method form and rejected as per discussion for claim 6.

Regarding claim 20, all claim limitations are set forth as claim 14 in the method form and rejected as per discussion for claim 14 wherein the limitation “A non-transitory 

Regarding claim 21, all claim limitations are set forth as claim 14 in the method form and rejected as per discussion for claim 14.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/
Primary Examiner, Art Unit 2488